DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial Office action based on application number 17/059913 filed November 30, 2020. Claims 1-17 are currently pending and have been considered below.

Election/Restrictions
Claims 13-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 22, 2021.
The traversal is on the grounds that the groups do share the same special technical feature which is not taught by the cited prior art, and that there is no search burden.  This is not found persuasive because the shared technical feature is not a special feature as discussed in the prior art rejections below, and there is undue burden because method claims are a different statutory class of invention which require both a very different search strategy as well as different claim interpretation.
The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation
The claim limitation “a first sub-mask strip and a second sub-mask strip spliced with each other” is being interpreted as the mask strips being joined together generically. The specification provides no information on how the strips are meant to be “spliced” and the term “splice” has no specific meaning in this art, or in the art of joining metals in general. “Splice” typically means two things are interwoven in some way, but since this is not possible with two mask strips and the specification fails to elaborate on 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Obata et al. (US 2016/0047030).
Regarding claim 1: Obata et al. discloses a mask device (200) having a frame (60) and a plurality of mask strips (100) on the frame (60) (par. 116, figure 19), where each mask strip (100) can be considered to be a sub-mask strip or can alternatively be considered to have a plurality of spliced together sub-mask strips as shown in figure 1 annotated below, each including a row of openings (25) which are hollow regions, where the thickness of the mask (100) at the slit (15) center near the openings (25) is less than a thickness of a general region (10a) of the upper metal mask (10) which is an edge region surrounding the slits (15) (pars. 36-37, figure 1).
[AltContent: textbox (Second/fourth sub-mask strip)][AltContent: textbox (First/third sub-mask strip)][AltContent: arrow][AltContent: arrow][AltContent: rect][AltContent: rect]
    PNG
    media_image1.png
    403
    589
    media_image1.png
    Greyscale


Regarding claim 3: Obata et al. discloses a thick region (10b) of the metal mask (10) which is on the first sub-mask strip and is thicker than the general region (10a) which corresponds to the edge region of the second sub-mask strip, as pictured above in the annotated figure 1 (par. 36, figure 1).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Obata et al. as applied to claims 1 and 3 above.
Regarding claim 2: Obata et al. fails to explicitly disclose that the thickness of the slit region (15) is 0.4 to 0.6 times the thickness of the general region (10a). However, Obata et al. does disclose that the resin mask (20) which makes up the entire thickness of the slit region (15) should be between 3 and 25 microns (par. 42), while the thickness of the metal mask (10) should be between 5 and 25 microns (par. 70), where the general region (10a) thickness is made up of both the resin mask (20) and metal mask thicknesses, such that there are several embodiments in which Obata et al. reads on the claimed range such as for instance where the metal mask and resin mask are both 10 microns, or the metal mask is 15 microns while the resin mask is 12. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use resin mask with a thickness in the range of 0.4 to 0.6 times that of the metal mask because ranges that overlap with those of the prior art are not considered to be a patentable advance (MPEP 2144.05). 
Regarding claim 7: Obata et al. fails to explicitly disclose a second mask plate having a second frame, and a second mask strip comprised of third and fourth sub-mask strips, where the orientations of the two plates are the same. However, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have a second mask device (200) identical to the first one because simple duplication of parts is not considered to be a patentable advance (MPEP 2144.04). 
Regarding claim 8: Obata et al. fails to explicitly disclose that the thickness of the slit region (15) is 0.4 to 0.6 times the thickness of the general region (10a). However, Obata et al. does disclose that the 
Regarding claim 9: Obata et al. discloses a thick region (10b) of the metal mask (10) which is on the third sub-mask strip and is thicker than the general region (10a) which corresponds to the edge region of the fourth sub-mask strip, as pictured above in the annotated figure 1 (par. 36, figure 1).  

Claims 4-6 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Obata et al. as applied to claims 1-3 and 7-9 above, and further in view of Kim (US 2018/0026189).
Regarding claims 4 and 10: Obata et al. discloses reinforcement frames (65) which are shielding strips arranged side by side alternately with the masks (100) which are the first mask strips (par. 119, figure 19), but Obata et al. fails to explicitly disclose that these reinforcement frames (65) have any alignment marks. However, Kim discloses a similar mask device which includes similar support bars (130) arranged alternately with masks (120) where the support bars (130) include alignment holes (131) designed to ensure proper alignment with the masks and substrate (pars. 50-53, figures 1-2). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use alignment holes as taught by Kim on the reinforcement frames (65) of Obata et al. 
Regarding claims 5 and 11: Obata et al. and Kim disclose that the alignment hole (131) is a hole (Kim par. 53, figure 2).
Regarding claims 6 and 12: Obata et al. discloses that the masks (100) are arranged as a plurality of mask strips (100) alternately arranged with the reinforcement frames (figure 19). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 




/S.A.K/
Stephen KittExaminer, Art Unit 1717
2/9/2022

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717